DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on 6/26/2020.
Claims 1-11 are currently pending and have been examined. 
This action is made Non-FINAL.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/26/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
[0016], lines 6-7 recite “a third axis J3 parallel to the first, second axes J1, J2.” The comma between ‘first’ and ‘second’ makes the sentence confusing. The examiner suggest amending to ‘a third axis J3 parallel to the first and second axes J1, J2.’
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “overshoot amount detection unit” in claims 8-9 and “drive condition adjustment unit” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Nagata (US 20070288124 A1).

Regarding Claim 1,
Nagata teaches
An overshoot amount detection method comprising (“Respective steps are carried out by a control flow shown in FIG. 2.” [0106]; “As shown by FIG. 4 (a), the calculated state amount (position) in the robot coordinate system is displayed in a screen on an operating pendant 17 connected to the control apparatus 13 along with an instruction. The operator can adjust the position loop gains of the respective axes servo motors by a large amount such that a deviation between the position instruction and the synthesized position response is reduced while looking at waveforms thereof.” [0127]; Examiner Interpretation: The deviation between in [0127] is interpreted as an overshoot. The overshoot amount detected corresponds to the synthesized position.): 
a first step of generating a first signal from a first detection signal output from an inertial sensor that detects inertia in a working unit of an arm to be displaced (“the sensor 14 is constituted by a 3 axes acceleration sensor and an explanation will be given of a case of evaluating the position of the hand tip of the robot 11.” [0107]; “First Step … Here, an explanation will be given of a method of converting a state amount (acceleration) of the sensor into a state amount (position) in a robot coordinate system. An acceleration signal of the acceleration sensor 14 is inputted to a sensor receiving portion 15 at inside of the control apparatus 13. At inside of the sensor receiving portion 15, the acceleration signal is converted into a position in a sensor coordinate system” See at least [0108-0109]; Examiner Interpretation: The acceleration sensor is the inertial sensor.); 
a second step of generating a second signal using a second detection signal output from an encoder that detects an amount of displacement of the arm (“a second step of calculating a second sensor output value by converting an articulate angle measured by an angle detector connected to each axis servo motor of the robot into a state amount in the robot coordinate system” [0042]; “Second Step ; 
and a third step of detecting an overshoot amount of the arm based on a third signal obtained by synthesis of the first signal and the second signal (“Third Step … Here, an explanation will be given of a method of synthesizing a first state amount (position) in the robot coordinate system by the sensor calculated at the first step and a second state amount (position) in the robot coordinate system by the internal field sensor calculated at the second step. … When the load side does not effect an influence from the speed reducer of the motor to the internal field sensor, the first state amount (position) in the robot coordinate system by the sensor arranged at the arm and the second state amount (position) in the robot coordinate system by the internal field sensor may be added. When the load side effects an influence from the speed reducer of the motor to the internal field sensor, the influence needs to be removed. Specifically, a vibration component is extracted from the state amount (position) of the internal field sensor by a high pass filter or a moving average and a value constituted by subtracting the vibration component from the state amount (position) is made to constitute the state amount (position) of the internal field sensor. The second state amount (position) of the robot coordinate system calculated from the internal field sensor removing the vibration component and the first state amount (position) in the robot coordinate system by the sensor may be added.” See at least [0112-0114]; “As shown by FIG. 4 (a), the calculated state amount (position) in the robot coordinate system is displayed in a screen on an operating pendant 17 connected to the control apparatus 13 along with an instruction. The operator can , 
wherein the first step includes twice integration of the first detection signal and removing a low-frequency component contained in the first detection signal (“An acceleration signal of the acceleration sensor 14 is inputted to a sensor receiving portion 15 at inside of the control apparatus 13. At inside of the sensor receiving portion 15, the acceleration signal is converted into a position in a sensor coordinate system by twice integrating the acceleration signal. Here, an offset is produced in the converted position by also integrating a noise component of the signals and therefore, the offset component is removed by a high pass filter or a moving average.” [0109]; Examiner Interpretation: The high pass filter removes the low-frequency component of the signal.).

Regarding Claim 2,
Nagata teaches
The method according to claim 1, 
Nagata further teaches
wherein at the first step, a coordinate system of the first detection signal is coordinate-transformed into a coordinate system of the second detection signal (“First step … Next, the position in the sensor coordinate system removing the offset component is converted into a position in a robot coordinate system of the robot 11 by using a rotational matrix from a base of the robot 11 to the tool.” [0109]; “The articulate angle constituting an output of the angle detector 16 can be converted into the position in the robot coordinate system of the robot 11 by using a conversion equation generally referred to as forward conversion or forward kinematics.” [0111]; Examiner Interpretation: The sensor coordinate .

Regarding Claim 3,
Nagata teaches
The method according to claim 1, 
Nagata further teaches
wherein at the first step and the second step, the first detection signal and the second detection signal are synchronized (“When the load side does not effect an influence from the speed reducer of the motor to the internal field sensor, the first state amount (position) in the robot coordinate system by the sensor arranged at the arm and the second state amount (position) in the robot coordinate system by the internal field sensor may be added. When the load side effects an influence from the speed reducer of the motor to the internal field sensor, the influence needs to be removed. Specifically, a vibration component is extracted from the state amount (position) of the internal field sensor by a high pass filter or a moving average and a value constituted by subtracting the vibration component from the state amount (position) is made to constitute the state amount (position) of the internal field sensor. The second state amount (position) of the robot coordinate system calculated from the internal field sensor removing the vibration component and the first state amount (position) in the robot coordinate system by the sensor may be added.” [0114]; Examiner Interpretation: When combining signals by adding them .

Regarding Claim 4,
Nagata teaches
The method according to claim 1,
Nagata further teaches
wherein the working unit is provided in a distal end portion of the arm, and the inertial sensor is provided in the distal end portion of the arm (“As shown by FIG. 1, the robot 11 is driven by a control apparatus 13. A hand tip of the robot 11 is connected with a tool 12 constituting an end effector interchanged in accordance with an operation. A sensor 14 for evaluating a position of the hand tip of the tool 12 is included in or arranged at a surface of the tool 12. In the following embodiment, the sensor 14 is constituted by a 3 axes acceleration sensor and an explanation will be given of a case of evaluating the position of the hand tip of the robot 11.” [0107]; “the sensor 14 (3 axes of acceleration sensor) is arranged at the tip of the arm of the robot 11” [0119]; Examiner Interpretation: The tool is the working unit in the distal end portion of the arm and the sensor is in or at the surface of the tool and therefore in the distal end portion of the arm as well.).

Regarding Claim 5,
Nagata teaches
The method according to claim 1, 
Nagata further teaches
wherein the inertial sensor is provided in the working unit (“As shown by FIG. 1, the robot 11 is driven by a control apparatus 13. A hand tip of the robot 11 is connected with a tool 12 constituting an .

Regarding Claim 6,
Nagata teaches
The method according to claim 1, 
Nagata further teaches
wherein the inertial sensor is an acceleration sensor (“the sensor 14 is constituted by a 3 axes acceleration sensor” [0107]).

Regarding Claim 7,
 Nagata teaches
The method according to claim 1, 
Nagata further teaches
wherein the arm has a first arm pivoting about a first axis and a second arm pivoting about a second axis relative to the first arm and having the working unit (“FIG. 1 is an outline view showing a first embodiment of the invention.” [0077]; Figure 1 displays:
    PNG
    media_image1.png
    562
    674
    media_image1.png
    Greyscale
; “Here, a robot 11 constituting an evaluation object is a 6 axes orthogonal articulated robot” [0106]; Examiner Interpretation: Each of the marked joints pivot about an axis.), 
the encoder includes a first encoder detecting an amount of displacement of the first arm about the first axis and a second encoder detecting an amount of displacement of the second arm about the second axis (“Motors of respective articulates of the robot 11 are arranged with angle detectors 16 as internal field sensors. The articulate angle constituting an output of the angle detector 16 can be converted into the position in the robot coordinate system of the robot 11 by using a conversion equation generally referred to as forward conversion or forward kinematics.” [0111]; Examiner Interpretation: Each articulate corresponds to an axis and each articulate has an angle detector. The angle detectors are , 
and at the second step, the second signal is generated from the second detection signal output from the first encoder and the second detection signal output from the second encoder (“Second Step … Here, an explanation will be given of a method of converting a state amount (articulate angle) of an internal field sensor into a state amount (position) in the robot coordinate system. Motors of respective articulates of the robot 11 are arranged with angle detectors 16 as internal field sensors. The articulate angle constituting an output of the angle detector 16 can be converted into the position in the robot coordinate system of the robot 11 by using a conversion equation generally referred to as forward conversion or forward kinematics.” [0110-0111]; Examiner Interpretation: The second signal is the position in the robot.).

Regarding Claim 8,
Nagata teaches
An overshoot amount detection system comprising (“an explanation will be given of an evaluating system for measuring and evaluating a state amount of a hand tip of the robot 11, particularly, a position” [0106]; “As shown by FIG. 4 (a), the calculated state amount (position) in the robot coordinate system is displayed in a screen on an operating pendant 17 connected to the control apparatus 13 along with an instruction. The operator can adjust the position loop gains of the respective axes servo motors by a large amount such that a deviation between the position instruction and the synthesized position response is reduced while looking at waveforms thereof.” [0127]; Examiner Interpretation: The deviation : 
an inertial sensor that detects inertia in a working unit of an arm to be displaced (“the sensor 14 is constituted by a 3 axes acceleration sensor and an explanation will be given of a case of evaluating the position of the hand tip of the robot 11.” [0107]; Examiner Interpretation: The acceleration sensor is the inertial sensor.);  
an encoder that detects an amount of displacement of the arm (“Motors of respective articulates of the robot 11 are arranged with angle detectors 16 as internal field sensors. The articulate angle constituting an output of the angle detector 16 can be converted into the position in the robot coordinate system of the robot 11 by using a conversion equation generally referred to as forward conversion or forward kinematics.” See at least [0110-0111]; Examiner Interpretation: The angle detectors connected to the axis servo motors are equivalent to encoders.); 
and an overshoot amount detection unit that generates a first signal by twice integration on a first detection signal output from the inertial sensor and removal of a low-frequency component contained in the first detection signal (“An acceleration signal of the acceleration sensor 14 is inputted to a sensor receiving portion 15 at inside of the control apparatus 13. At inside of the sensor receiving portion 15, the acceleration signal is converted into a position in a sensor coordinate system by twice integrating the acceleration signal. Here, an offset is produced in the converted position by also integrating a noise component of the signals and therefore, the offset component is removed by a high pass filter or a moving average.” [0109]; Examiner Interpretation: The high pass filter removes the low-frequency component of the signal.), 
generates a second signal for supplement of the low-frequency component of the first signal from a second detection signal output from the encoder (“a second step of calculating a second sensor output value by converting an articulate angle measured by an angle detector connected to each axis , 
and detects an overshoot amount of the arm based on the first signal and the second signal (“Third Step … Here, an explanation will be given of a method of synthesizing a first state amount (position) in the robot coordinate system by the sensor calculated at the first step and a second state amount (position) in the robot coordinate system by the internal field sensor calculated at the second step. … When the load side does not effect an influence from the speed reducer of the motor to the internal field sensor, the first state amount (position) in the robot coordinate system by the sensor arranged at the arm and the second state amount (position) in the robot coordinate system by the internal field sensor may be added. When the load side effects an influence from the speed reducer of the motor to the internal field sensor, the influence needs to be removed. Specifically, a vibration component is extracted from the state amount (position) of the internal field sensor by a high pass filter or a moving average and a value constituted by subtracting the vibration component from the state amount (position) is made to constitute the state amount (position) of the internal field sensor. The second state amount (position) of .

Regarding Claim 9,
Nagata teaches
A robot system comprising (“Here, a robot 11 constituting an evaluation object is a 6 axes orthogonal articulated robot, and an explanation will be given of an evaluating system for measuring and evaluating a state amount of a hand tip of the robot 11, particularly, a position” [0106]): 
an arm to be displaced (“the position of the tip of the arm of the robot 11 can be calculated” [0119]); 
an inertial sensor that detects inertia in a working unit of the arm (“the sensor 14 is constituted by a 3 axes acceleration sensor and an explanation will be given of a case of evaluating the position of the hand tip of the robot 11.” [0107]; Examiner Interpretation: The acceleration sensor is the inertial sensor.); 
an encoder that detects an amount of displacement of the arm (“Motors of respective articulates of the robot 11 are arranged with angle detectors 16 as internal field sensors. The articulate angle constituting an output of the angle detector 16 can be converted into the position in the robot coordinate system of the robot 11 by using a conversion equation generally referred to as forward conversion or ; 
and an overshoot amount detection unit that generates a first signal by twice integration on a first detection signal output from the inertial sensor and removal of a low-frequency component contained in the first detection signal (“An acceleration signal of the acceleration sensor 14 is inputted to a sensor receiving portion 15 at inside of the control apparatus 13. At inside of the sensor receiving portion 15, the acceleration signal is converted into a position in a sensor coordinate system by twice integrating the acceleration signal. Here, an offset is produced in the converted position by also integrating a noise component of the signals and therefore, the offset component is removed by a high pass filter or a moving average.” [0109]; Examiner Interpretation: The high pass filter removes the low-frequency component of the signal.), 
generates a second signal for supplement of the low-frequency component of the first signal from a second detection signal output from the encoder (“a second step of calculating a second sensor output value by converting an articulate angle measured by an angle detector connected to each axis servo motor of the robot into a state amount in the robot coordinate system” [0042]; “Second Step … Here, an explanation will be given of a method of converting a state amount (articulate angle) of an internal field sensor into a state amount (position) in the robot coordinate system. Motors of respective articulates of the robot 11 are arranged with angle detectors 16 as internal field sensors. The articulate angle constituting an output of the angle detector 16 can be converted into the position in the robot coordinate system of the robot 11 by using a conversion equation generally referred to as forward conversion or forward kinematics.” See at least [0110-0111]; “the first state amount (position) in the robot coordinate system by the sensor arranged at the arm and the second state amount (position) in the robot coordinate system by the internal field sensor may be added.” See at least [0114]; Examiner Interpretation: The angle detectors connected to the axis servo motors are equivalent to encoders. The , 
and detects an overshoot amount from a target stop position of the arm based on the first signal and the second signal (“Third Step … Here, an explanation will be given of a method of synthesizing a first state amount (position) in the robot coordinate system by the sensor calculated at the first step and a second state amount (position) in the robot coordinate system by the internal field sensor calculated at the second step. … When the load side does not effect an influence from the speed reducer of the motor to the internal field sensor, the first state amount (position) in the robot coordinate system by the sensor arranged at the arm and the second state amount (position) in the robot coordinate system by the internal field sensor may be added. When the load side effects an influence from the speed reducer of the motor to the internal field sensor, the influence needs to be removed. Specifically, a vibration component is extracted from the state amount (position) of the internal field sensor by a high pass filter or a moving average and a value constituted by subtracting the vibration component from the state amount (position) is made to constitute the state amount (position) of the internal field sensor. The second state amount (position) of the robot coordinate system calculated from the internal field sensor removing the vibration component and the first state amount (position) in the robot coordinate system by the sensor may be added.” See at least [0112-0114]; “As shown by FIG. 4 (a), the calculated state amount (position) in the robot coordinate system is displayed in a screen on an operating pendant 17 connected to the control apparatus 13 along with an instruction. The operator can adjust the position loop gains of the respective axes servo motors by a large amount such that a deviation between the position instruction and the synthesized position response is reduced while looking at waveforms thereof.” [0127]; At least fig. 5 shows the position instruction and synthesized position response.; Examiner Interpretation: Adding the two state amounts is the synthesis of the first and second signals. The resulting synthesized position corresponds to .

Regarding Claim 10,
Nagata teaches
The robot system according to claim 9, 
Nagata further teaches
further comprising a drive condition adjustment unit that adjusts a drive condition of the arm based on the overshoot amount detected by the overshoot amount detection unit (“As shown by FIG. 4 (a), the calculated state amount (position) in the robot coordinate system is displayed in a screen on an operating pendant 17 connected to the control apparatus 13 along with an instruction. The operator can adjust the position loop gains of the respective axes servo motors by a large amount such that a deviation between the position instruction and the synthesized position response is reduced while looking at waveforms thereof. When a vibration is generated at the hand tip of the robot by setting the position loop gain by an excessively large amount, also the vibration appears in the synthesized position response, and therefore, the position loop gain may conversely be adjusted to reduce. Although according to the embodiment, the servo gain is adjusted by the state amount (position) in the robot coordinate system, as shown by FIG. 4 (b), an adjusting operation may be carried out by constituting the state amount synthesized by the sensor arranged at the arm and the internal field sensor by a state amount (angle or angular speed or angular acceleration) in an angle coordinate system. The operation is effective also in .

Regarding Claim 11,
Nagata teaches
An overshoot amount adjustment method comprising (“an adjustment of a servo gain (particularly, position loop gain or speed loop gain) of respective axes servo motors of the robot 11 is carried out from the calculated position.” [0124]): 
generating a first signal by twice integration on a first detection signal output from an inertial sensor that detects inertia in a working unit of an arm to be displaced and removal of a low-frequency component contained in the first detection signal (“the sensor 14 is constituted by a 3 axes acceleration sensor and an explanation will be given of a case of evaluating the position of the hand tip of the robot 11.” [0107]; “An acceleration signal of the acceleration sensor 14 is inputted to a sensor receiving portion 15 at inside of the control apparatus 13. At inside of the sensor receiving portion 15, the acceleration signal is converted into a position in a sensor coordinate system by twice integrating the acceleration signal. Here, an offset is produced in the converted position by also integrating a noise component of the signals and therefore, the offset component is removed by a high pass filter or a moving average.” [0109]; Examiner Interpretation: The acceleration sensor is the inertial sensor. The high pass filter removes the low-frequency component of the signal.); 
generating a second signal for supplement of the low-frequency component of the first signal from a second detection signal output from an encoder that detects an amount of displacement of the arm (“a second step of calculating a second sensor output value by converting an articulate angle measured by an angle detector connected to each axis servo motor of the robot into a state amount in the robot coordinate system” [0042]; “Second Step … Here, an explanation will be given of a method of ; 
detecting an overshoot amount of the arm based on the first signal and the second signal (“Third Step … Here, an explanation will be given of a method of synthesizing a first state amount (position) in the robot coordinate system by the sensor calculated at the first step and a second state amount (position) in the robot coordinate system by the internal field sensor calculated at the second step. … When the load side does not effect an influence from the speed reducer of the motor to the internal field sensor, the first state amount (position) in the robot coordinate system by the sensor arranged at the arm and the second state amount (position) in the robot coordinate system by the internal field sensor may be added. When the load side effects an influence from the speed reducer of the motor to the internal field sensor, the influence needs to be removed. Specifically, a vibration component is extracted from the state amount (position) of the internal field sensor by a high pass filter or a moving average and a value constituted by subtracting the vibration component from the state amount (position) is made to constitute the state amount (position) of the internal field sensor. The second state amount (position) of the robot coordinate system calculated from the internal field sensor removing the vibration component and the first state amount (position) in the robot coordinate system by the sensor may be added.” See at least [0112-0114]; ; 
and adjusting a drive condition of the arm to make the overshoot amount smaller based on the detected overshoot amount (“As shown by FIG. 4 (a), the calculated state amount (position) in the robot coordinate system is displayed in a screen on an operating pendant 17 connected to the control apparatus 13 along with an instruction. The operator can adjust the position loop gains of the respective axes servo motors by a large amount such that a deviation between the position instruction and the synthesized position response is reduced while looking at waveforms thereof. When a vibration is generated at the hand tip of the robot by setting the position loop gain by an excessively large amount, also the vibration appears in the synthesized position response, and therefore, the position loop gain may conversely be adjusted to reduce.” [0127]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, and 8 are provisionally rejected on the ground of nonstatutory anticipatory type double patenting as being unpatentable over claims 1 and 6 (filed 7/16/2021) of copending Application No. 17/377,547 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application’s claims are broader and anticipated by the claims of 17/377,547. This is a provisional nonstatutory double patenting rejection.

Regarding Claim 1,
Claim
This Application’s Claim
17/377,547 Claims
1
An overshoot amount detection method comprising:
(claim 1) An overshoot amount detection method of detecting an overshoot amount of an arm to be displaced, comprising:
1
a first step of generating a first signal from a first detection signal output from an inertial sensor that detects inertia in a working unit of an arm to be displaced; … wherein the first step includes twice integration of the first detection signal and removing a low-frequency component contained in the first detection signal.
(claim 1) the inertial sensor that detects inertia in a working unit of the arm … generating a first signal by twice integration of a first detection signal output from the inertial sensor during the working operation and removal of a low-frequency component contained in the first detection signal
1
a second step of generating a second signal using a second detection signal output from an encoder that detects an amount of displacement of the arm;
(claim 1) the encoder that detects an amount of displacement of the arm during … and generating a second signal for supplement of the low-frequency component of the first signal from a second detection signal output from the encoder during the working operation;
1
and a third step of detecting an overshoot amount of the arm based on a third signal obtained by synthesis of the first signal and the second signal,
(claim 1) a second signal for supplement of the low-frequency component of the first signal … and an overshoot amount detection step of detecting the overshoot amount of the arm based on the first signal and the second signal.


Regarding Claim 3,
Claim
This Application’s Claim
17/377,547 Claims
3
The method according to claim 1, wherein at the first step and the second step, the first detection signal and the second detection signal are synchronized.
(Examiner Interpretation: The steps are do not have a specific order as claimed. The terms ‘first’, ‘second’, and ‘third’, merely label the steps.)
(claim 1) a synchronization step of controlling the arm to perform a signal synchronizing operation, and synchronizing a signal of an inertial sensor with a signal of an encoder based on a first synchronizing signal output from the inertial sensor that detects inertia in a working unit of the arm during the signal synchronizing operation and a second synchronizing signal output from the encoder that detects an amount of displacement of the arm during the signal synchronizing operation;


Regarding Claim 8,
Claim
This Application’s Claim
17/377,547 Claims
8
An overshoot amount detection system comprising:
(claim 6) A robot system comprising:
8
an inertial sensor that detects inertia in a working unit of an arm to be displaced;
(claim 6) an arm to be displaced; an inertial sensor that detects inertia in a working unit of the arm;
8
an encoder that detects an amount of displacement of the arm;
(claim 6) an encoder that detects an amount of displacement of the arm;
8
and an overshoot amount detection unit that generates a first signal by twice integration on a first detection signal output from the inertial sensor and removal of a low-frequency component contained in the first detection signal, generates a second signal for supplement of the low-frequency component of the first signal from a second detection signal output from the encoder,
(claim 6) and an overshoot amount detection unit that performs … a signal generation step of … generating a first signal by twice integration of a first detection signal output from the inertial sensor during the working operation and removal of a low-frequency component contained in the first detection signal and generating a second signal for supplement of the low-frequency component of the first signal from a second detection signal output from the encoder
8
and detects an overshoot amount of the arm based on the first signal and the second signal.
(claim 6) and an overshoot amount detection step of detecting an overshoot amount of the arm based on the first signal and the second signal.



Claims 9-11 are provisionally rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims over claim 6 (filed 7/16/2021) of copending Application No. 17/377,547 in view of Nagata (US 20070288124 A1). This is a provisional nonstatutory double patenting rejection.

Regarding Claim 9,
Claim
This Application’s Claim
17/377,547 Claims
9
A robot system comprising:
(claim 6) A robot system comprising:
9
an arm to be displaced;
(claim 6) an arm to be displaced;
9
an inertial sensor that detects inertia in a working unit of the arm;
(claim 6) an inertial sensor that detects inertia in a working unit of the arm;
9
an encoder that detects an amount of displacement of the arm;
(claim 6) an encoder that detects an amount of displacement of the arm;
9
and an overshoot amount detection unit that generates a first signal by twice integration on a first detection signal output from the inertial sensor and removal of a low-frequency component contained in the first detection signal, generates a second signal for supplement of the low-frequency component of the first signal from a second detection signal output from the encoder,
(claim 6) and an overshoot amount detection unit that performs … a signal generation step of … generating a first signal by twice integration of a first detection signal output from the inertial sensor during the working operation and removal of a low-frequency component contained in the first detection signal and generating a second signal for supplement of the low-frequency component of the first signal from a second detection signal output from the encoder
9
and detects an overshoot amount … based on the first signal and the second signal.
(claim 6) and an overshoot amount detection step of detecting an overshoot amount of the arm based on the first signal and the second signal.


17/377,547 claims do not explicitly teach
	from a target stop position of the arm

The target stop position (At least fig. 5 shows the position instruction and synthesized position response.; Examiner Interpretation: Fig. 5 shows a start and end position and a transition between the positions. Since the end position remains over time, the position instruction is interpreted as the target stop position.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of 17/377,547 to further include the teachings of Nagata to accurately monitor an actual robot response without contact and to reduce the error between a response and target stop position (“Hence, the invention has been carried out in view of such problems and it is an object thereof to provide an evaluating system of a robot capable of measuring a state amount of a tool center point of robot, particularly, a position or a speed or an acceleration, or an angle or an angular speed or an angular acceleration by a simple system constitution dispensing with a complicated calibration, in noncontact and accurately, in real time and its evaluating method. Further, it is an object thereof to be able to display an output synthesized value synthesized with an instruction value and a sensor value of a hand tip of a robot on an operational pendant and thereby evaluating a response of the hand tip of the robot by an operator in real time. Further, it is an object thereof that an operator can intuitively grasp a state amount of a hand tip of the robot and can simply carry out a servo gain adjustment, a speed loop gain adjustment of respective axes servo motors. Further, it is an object thereof to detect an abnormality of an operation of a robot by a sensitivity higher than that when only an inner state amount of a robot is used. Further, it is an object thereof to carry out a servo gain adjustment, a speed loop gain adjustment of respective axes servo motors and detect an abnormality of an operation of a robot also from a remote location. Further, it is an object thereof to measure a state amount of an arm of a robot by a simple system constitution in noncontact and accurately.” [0018-0023]; “The operator can adjust the position loop gains of the respective axes servo motors by a large amount such that a deviation between the position 

Regarding Claim 10,
Claim
This Application’s Claim
17/377,547 Claims
10
The robot system according to claim 9,
(claim 6) A robot system comprising:


17/377,547 claims do not explicitly teach
further comprising a drive condition adjustment unit that adjusts a drive condition of the arm based on the overshoot amount detected by the overshoot amount detection unit.
However, Nagata teaches
“As shown by FIG. 4 (a), the calculated state amount (position) in the robot coordinate system is displayed in a screen on an operating pendant 17 connected to the control apparatus 13 along with an instruction. The operator can adjust the position loop gains of the respective axes servo motors by a large amount such that a deviation between the position instruction and the synthesized position response is reduced while looking at waveforms thereof. When a vibration is generated at the hand tip of the robot by setting the position loop gain by an excessively large amount, also the vibration appears in the synthesized position response, and therefore, the position loop gain may conversely be adjusted to reduce. Although according to the embodiment, the servo gain is adjusted by the state amount (position) in the robot coordinate system, as shown by FIG. 4 (b), an adjusting operation may be carried out by 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of 17/377,547 to further include the teachings of Nagata to accurately monitor an actual robot response without contact and to reduce the error between a response and target stop position (“Hence, the invention has been carried out in view of such problems and it is an object thereof to provide an evaluating system of a robot capable of measuring a state amount of a tool center point of robot, particularly, a position or a speed or an acceleration, or an angle or an angular speed or an angular acceleration by a simple system constitution dispensing with a complicated calibration, in noncontact and accurately, in real time and its evaluating method. Further, it is an object thereof to be able to display an output synthesized value synthesized with an instruction value and a sensor value of a hand tip of a robot on an operational pendant and thereby evaluating a response of the hand tip of the robot by an operator in real time. Further, it is an object thereof that an operator can intuitively grasp a state amount of a hand tip of the robot and can simply carry out a servo gain adjustment, a speed loop gain adjustment of respective axes servo motors. Further, it is an object thereof to detect an abnormality of an operation of a robot by a sensitivity higher than that when only an inner state amount of a robot is used. Further, it is an object thereof to carry out a servo gain adjustment, a speed loop gain adjustment of respective axes servo motors and detect an abnormality of an operation of a robot also from a remote location. Further, it is an object thereof to measure a state amount of an arm of a robot by a simple system constitution in noncontact and accurately.” [0018-0023]; “The operator can adjust the position loop gains of the respective axes servo motors by a large amount such that a deviation between the position 

Regarding Claim 11,
Claim
This Application’s Claim
17/377,547 Claims
11
An overshoot amount detection method comprising:
(claim 1) An overshoot amount detection method of detecting an overshoot amount of an arm to be displaced, comprising:
11
generating a first signal by twice integration on a first detection signal output from an inertial sensor that detects inertia in a working unit of an arm to be displaced and removal of a low-frequency component contained in the first detection signal;.
(claim 1) an arm to be displaced … the inertial sensor that detects inertia in a working unit of the arm … generating a first signal by twice integration of a first detection signal output from the inertial sensor during the working operation and removal of a low-frequency component contained in the first detection signal
11
generating a second signal for supplement of the low-frequency component of the first signal from a second detection signal output from an encoder that detects an amount of displacement of the arm;
(claim 1) the encoder that detects an amount of displacement of the arm during … and generating a second signal for supplement of the low-frequency component of the first signal from a second detection signal output from the encoder during the working operation;
11
detecting an overshoot amount of the arm based on the first signal and the second signal;
(claim 1) and an overshoot amount detection step of detecting the overshoot amount of the arm based on the first signal and the second signal.



and adjusting a drive condition of the arm to make the overshoot amount smaller based on the detected overshoot amount.
However, Nagata teaches
“As shown by FIG. 4 (a), the calculated state amount (position) in the robot coordinate system is displayed in a screen on an operating pendant 17 connected to the control apparatus 13 along with an instruction. The operator can adjust the position loop gains of the respective axes servo motors by a large amount such that a deviation between the position instruction and the synthesized position response is reduced while looking at waveforms thereof. When a vibration is generated at the hand tip of the robot by setting the position loop gain by an excessively large amount, also the vibration appears in the synthesized position response, and therefore, the position loop gain may conversely be adjusted to reduce. Although according to the embodiment, the servo gain is adjusted by the state amount (position) in the robot coordinate system, as shown by FIG. 4 (b), an adjusting operation may be carried out by constituting the state amount synthesized by the sensor arranged at the arm and the internal field sensor by a state amount (angle or angular speed or angular acceleration) in an angle coordinate system. The operation is effective also in adjusting the speed loop gain since particularly when motor capacities differ for the respective axes of the robot, values of the speed loop gains differ by the respective axes servo motors.” [0127-0128]
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of 17/377,547 to further include the teachings of Nagata to accurately monitor an actual robot response without contact and to reduce the error between a response and target stop position (“Hence, the invention has been carried out in view of such problems and it is an object thereof to provide an evaluating system of a robot capable of measuring a state amount of a tool center point of robot, particularly, a position or a speed or an acceleration, or an angle or an angular speed 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nakayama (US 20190291279 A1) is pertinent because it discusses the calculating a posture of a moving apparatus based on detections from a gyro sensor and acceleration sensor.
Asada 
Tian (US 20130278196 A1) is pertinent because it discusses a method to decrease overshoot of a target position by a mechanical system by detecting an amount of overshoot and implementing a reverse correction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karston G Evans whose telephone number is (571)272-8480. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571)270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.G.E./Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664